DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-5 are objected to because of the following informalities:  
1. (Proposed Amendments) A qualification process for determining [[the]] a presence (a lack of an antecedent basis) of clumping or dissociation of particles selected from macromolecules and macromolecular complexes in a sample (12) to be examined by cryo-electron microscopy, the qualification process (recited previously) comprising: 
applying the sample (12) on a sample carrier (10) provided for cryo-electron microscopy, 
scanning the sample (12) on the sample carrier by means of dynamic light scattering, 
determining a particle size distribution within the sample (12) by means of dynamic light scattering, and 
carrying out a determination of clumping or dissociation of macromolecules or macromolecular complexes within the sample (12) from the determining of the particle size distribution.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
8. (Proposed Amendments) A qualification process for determining [[the]] a presence (a lack of an antecedent basis) of clumping or dissociation of macromolecular complexes in a sample (12) to be examined by cryo-electron microscopy, the qualification process comprising: 
applying the sample (12) on a sample carrier (10) provided for cryo-electron microscopy, 
scanning the sample (12) on the sample carrier by means of dynamic light scattering, 
determining a particle size distribution within the sample (12) by means of dynamic light scattering, and 
carrying out a determination of dissociation of clumping or dissociation macromolecular complexes within the sample (12) from the determining of the particle size distribution.
Appropriate correction is required.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a method step of “carrying out a determination of dissociation of clumping or dissociation macromolecular complexes within the sample (12) from the determining of the particle size distribution” in lines 8-9, which renders the claim indefinite.  The meaning of a phrase “dissociation of clumping or dissociation” is indefinite.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, Reed et al. (U. S. Patent No. 9,664,608 B2) disclosed a qualification process that comprises: 
applying the sample on a sample carrier (282) provided for cryo-electron microscopy (column3, lines 30-45; column 8, line 53 - column 9, line 13), 
scanning the sample on the sample carrier by means of dynamic light scattering (column 9, lines 14-20), and
determining a particle size distribution (PSD) within the sample by means of dynamic light scattering (column 22, lines 1-32).
However, the prior art failed to disclose or fairly suggested that the qualification process further comprises:
carrying out a determination of clumping or dissociation of macromolecules or macromolecular complexes within the sample (12) from the determining of the particle size distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 12 September 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 12 September 2022 with respect to claims 1-5 have been fully considered.  The objections of claims 1-5 have been withdrawn.
Applicant’s amendments filed 12 September 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 12 September 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 12 September 2022 with respect to claims 3 and 5 have been fully considered.  The rejection of claims 3 and 5 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 12 September 2022 with respect to claims 1 and 3 have been fully considered.  The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glanville (U. S. Patent No. 9,884,893 B2) has been withdrawn.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wei et al. (U. S. Patent No. 10,942,107 B2) disclosed methods of screening for mild skin cleanser.
Wachemig et al. (U. S. Patent No. 9,939,363 B2) disclosed a method of particle-tracking analysis using scattered light (PTA) and a device for detecting and identifying particles of a nanometric order of magnitude in liquids of all types.
Reed et al. (U. S. Patent No. 9,664,608 B2) disclosed a characterization of a polymer and colloid solutions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884